UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                                No. 01-50861



UNITED STATES OF AMERICA,

                                                               Plaintiff,
VIOLA COLEMAN, M.D.; PREMIUM BASIN LEAGUE
OF UNITED LATIN AMERICAN CITIZENS, COUNCIL
#4434; MIDLAND LEAGUE OF UNITED LATIN
AMERICAN CITIZENS, COUNCIL #4386,

                                      Intervenor Plaintiff-Appellants,

versus

MIDLAND INDEPENDENT SCHOOL DISTRICT,

                                                     Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (MO-70-CV-67)
_________________________________________________________________
                          August 12, 2002
Before WIENER, EMILIO M. GARZA, and PARKER, Circuit Judges:

PER CURIAM:*

      In this 31-year old school desegregation case, the Intervenors

ask   us   to   reverse   the   district   court’s   rulings   dismissing

desegregation orders against Defendant-Appellee Midland Independent

School District (“MISD”), adopting a settlement agreement between

MISD and plaintiff United States of America (“DOJ”), and denying

attorneys’ fees to the Intervenors.        We affirm.


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In addition to contending that the district court abused its

discretion in denying attorneys’ fees, the Intervenors assert abuse

of discretion in the court’s failure to hold an evidentiary hearing

in 2001 prior to dismissing the areas of MISD’s operation that

remained under federal supervision and in approving the Consent

Order   and   Settlement   in   1998   between   MISD    and   DOJ   over   the

Intervenors’ objections.        They also advance clear error in the

facts found when the district court dismissed the remaining five

areas under supervision based only on the terms of the 1998 Consent

Order and Settlement. We briefly address each of the assertions of

the Intervenors.

     1. Evidentiary Hearing.      We are cognizant of the venerable 3-

year probationary rule under Youngblood,1 but we are also aware

that, in 1987, we adopted the First Circuit’s incremental approach.2

This method was approved by the Supreme Court in 1992.3                      The

district court implicitly followed the incremental method in the

instant case, developing an intimate knowledge of the school

district’s    operations   in   the    process   and    attaining    the    same

substantive goals achievable by using the Youngblood procedures.


1
     Youngblood v. Board of Public Instruction of Bay County, 448
F.2d 770 (5th Cir. 1971).
2
     Overton v. Texas Ed. Agency, 834 F.2d 1171, 1177 (5th Cir.
1987)(“Unitary status can be achieved in an incremental
fashion.”)(citing Morgan v. Nucci, 831 F.2d 313 (1st Cir. 1987)).
We explained further in Flax v. Potts, 915 F.2d 115, 159 (5th Cir.
1990), that when employing the incremental method, “the court will
abdicate its supervisory role as to the aspect of the desegregation
plan proclaimed unitary.”
3
     Freeman v. Pitts, 503 U.S. 467, 489 (1992).

                                       2
In    the   course    of    its   dealings,      the    district court      conducted

evidentiary hearings on at least two occasions.

       We are satisfied that the district court had the experience

and    incrementally        developed       record      needed   to     evaluate    the

objections     of    the    Intervenors         and    to   determine    whether   the

substantive results secured by the Youngblood procedure had been

achieved in this case, albeit incrementally.                     We agree that, in

light of the record and the years since the latest agreement and

the concurring positions of the DOJ and MISD, there was no abuse of

discretion in failing to hold yet another hearing.

       2. Factual Findings.          We have reviewed the factual findings

underlying the 2001 dismissal and perceive no clear error.                          The

Intervenors mischaracterized the attention given by the district

court, mischaracterized, at least in part, the record of the

hearings held between 1994 and 2001, and failed to direct us to any

record evidence indicating how the district court might have

clearly erred in the factual determination that MISD had met its

obligations in the last five years remaining under supervision, as

identified     in     the    settlement         agreement.       Generalized,      bald

allegations of error and unsubstantiated allegations of lack of

good faith will not suffice.                The claims of factual error are

unavailing.

       3. 1998 Consent Order and Settlement.                  Even though abuse of

discretion is the appropriate standard, the Intervenors assert

clear error in the district court’s disposition of their claims and

adjudication     of    their      rights,    given      the   settlement    agreement


                                            3
between the two partes.           The Intervenors also allege clear error in

the   court’s    acceptance        of   the    settlement     agreement       with   the

evidence required for dismissal as to whether MISD had complied

with the settlement agreement between the only direct parties in

the litigation.           The 1998 Consent Order and Settlement simply

represented      another      procedural       step   in    the    district    court’s

incremental dismissal of this desegregation case.                    The Intervenors

have failed to advance any viable basis for reversing the district

court’s order and have identified no factor left undecided by the

1998 settlement; neither have they identified any evidence that was

ignored by the district court in its approval of that settlement.

If, however, the 1998 agreement was literally that, then it was a

final order and the Intervenors’ appeal was untimely.                     Either way,

the Intervenors’ position on the findings cannot prevail.

       4. Attorneys’ Fees.         Under 42 U.S.C. § 1998(b) “the court, in

its discretion, may allow the prevailing party, other than the

United States,        a    reasonable    attorney’s        fee.”     We   review     the

district court’s award of attorneys’ fees for abuse of discretion.4

       Despite the prevailing party standard, the Intervenors insist

that they are entitled to seek attorneys’ fees for their monitoring

services, that the considerations of such entitlement are different

from those for determining prevailing party status when an agreed

order has been entered, and that the district court erred in making

no    findings   on       their   entitlement     to   fees.        Despite     having


4
     Volk v. Gonzalez, 262 F.3d 528 (5th Cir. 2001)(citing Hopwood
v. Texas, 236 F.3d 256, 277 (5th Cir. 2000)).

                                           4
cherrypicked a single step in the overall analysis we performed in

Walker5 to support their argument, Intervenors are incorrect in

their contention that there is some form of entitlement analysis

distinct from the prevailing party analysis of § 1988.                           We are

satisfied that there is no statutory language, legislative history,

or case law indicating an entitlement analysis separate from the

prevailing party analysis of § 1988(b).

     Earlier in the lengthy history of this case, Intervenors did

achieve prevailing party status and were awarded attorneys’ fees

for it.    The period for which fees are now sought, however, saw no

prevailing by the Intervenors —— at least nothing that would rise

to the level of abuse of discretion by the district court in

finding none.          In fact, Intervenors failed to prevail in any of

their repeated objections following their refusal to sign the

settlement agreement in 1998.              In sum, the Intervenors have failed

to show in what way, if any, the district court abused its

discretion       in    determining        that   they    should      not   be   awarded

attorneys’ fees.

     In conclusion, our thorough review of the pertinent portions

of the record on appeal, the law as presented by the briefs of the

parties, and          the   positions     espoused      by   able    counsel    at   oral

argument satisfies us that the district court clearly and correctly

disposed    of    the       final    chapter     in   this     multi-decade      school

desegregation         case.     It   is    now   ripe    (if   not    over-ripe)      for


5
Walker v. U.S. Dept. of Housing & Urban Dev., 99 F.3d 761 (5th
Cir. 1996).

                                             5
finality.   For the reasons expressed by the district court, as

amplified above, the judgment and all rulings of the district court

appealed from by Intervenors are, in their entirety,

AFFIRMED.
                                              S:\OPINIONS\UNPUB\01\01-50861.0.wpd
                                                                 4/29/04 6:50 pm




                                6